Citation Nr: 1643761	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  15-28 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 





INTRODUCTION

The Veteran served from November 1950 until October 1953 and January 1954 until October 1962 in the United States Army. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The weight of the evidence is against finding a nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss disability. 
      
2. The weight of the evidence is against finding a nexus between the Veteran's in-service noise exposure and his current tinnitus disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for tinnitus loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A. Hearing Loss

In an August 2013 statement the Veteran reported that he went to Germany in September 1961 and was in a truck that lost control and hit a large tree. He reported that he began to lose his hearing after that incident. Additionally, he reported that he had to operate heavy machinery in service and shoot large guns. The Veteran also submitted an October 2015 statement from his daughter that indicated that the Veteran had hearing problems as far back as the early 1970s. The Veteran also submitted private treatment records from August 2013 that indicate that he has current hearing loss. He also submitted a service treatment record that showed diminishing hearing bilaterally and indicated that he should not be assigned to a hazardous noise AFSC. 

In terms of element (1), a current hearing loss disability, on the authorized audiological evaluation in August 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
75
95
95
LEFT
70
80
90
100
100

Speech audiometry revealed speech recognition ability of 40 percent in the right ear and of 40 percent in the left ear. This is sufficient to satisfy element (1) of a current hearing loss disability for VA purposes. 

In terms of element (2), the Board acknowledges that the Veteran did have some in-service noise exposure including the operation of heavy machinery during his first period of service. 

The weight of the evidence is against finding a nexus between the Veteran's in-service noise exposure and his current hearing loss disability. 

A review of the service treatment records show a normal whispers test in October 1953 at the Veteran's first separation examination. There is also a normal whispers test in September 1960 and a normal audiogram at his second separation in July 1962. In terms of the Veteran's submitted treatment record, it does not have a date or any identifying information as to who was being examined. Therefore, it cannot be authenticated as relating to the Veteran. In terms of the 1961 truck accident, there is nothing in the service treatment records to show or document the accident or a resulting hearing loss injury. Finally, while the Veteran's daughter's reports of her father's hearing loss may certainly be credible, she pinpoints the beginning of this hearing loss in the early 1970s which is at least a decade after he left service. 

The August 2014 VA examiner opined that it was less likely than not that the Veteran's current hearing loss disability was related to service.  The examiner noted that the Veteran had normal hearing at separation. The examiner noted that in the landmark report Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  Specifically, the Institute of Medicine stated "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure. Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur." The examiner noted that this study remains the definitive consensus in this matter. 

Based on the above, the weight of the evidence is against finding a nexus between the Veteran's current hearing loss disability and his in-service noise exposure. Therefore, element (3) is not satisfied. 

Presumptive service connection for bilateral hearing loss as a "chronic disease" is not warranted as there is no documentation of bilateral hearing loss from within one year of the Veteran's 1962 discharge.  As for a continuity of symptomatology between the bilateral hearing loss and service, bilateral hearing loss was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

B. Tinnitus

The Veteran is competent to report that he currently has a tinnitus disability. Therefore, element (1) is satisfied. 

The Board believes that Veteran was exposed to noise exposure in service; therefore element (2) is satisfied. 

The weight of the evidence is against finding a nexus between the Veteran's current tinnitus disability and both periods of service. The August 2014 VA examiner noted that the Veteran reported recurrent tinnitus 10 years prior to the examination. The Veteran attributed the beginning of his tinnitus to the 1961 accident. The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by military noise exposure. Specifically, the Veteran denied ear trouble when he separated from the military and has no complaints of tinnitus in his service treatment records. His report of an onset of tinnitus was only ten years ago and many years after separation from the military. Therefore, based on this, the weight of the evidence is against finding a nexus between the Veteran's current disability and service. Therefore, element (3) is not met. 

Presumptive service connection for tinnitus as a "chronic disease" is not warranted as there is no documentation of tinnitus from within one year of the Veteran's 1962 discharge.  As for a continuity of symptomatology between the tinnitus and service, tinnitus was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an August 2013 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

 Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 



______________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


